DETAILED ACTION
This Notice of Allowance is based on the amendments, arguments, and Request for Continued Examination filed [March 14, 2022].
Claims 1-3, 5-16, and 18-21have been amended. 
Claims 2, 17, and 22 have been cancelled. 
Claims 23-26 are newly added.
Claims 1-3, 5-16, 18-21, and 23-26 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 14, 2022 has been entered.

Allowable Subject Matter
Claim1-3, 5-16, 18-21, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed towards a product label determination system that assigns and determines attributes based on the label information, determining and assigning relationships of the information and providing information that is missing/not included including marketing claim information and label view. 
The combination of elements describe a practical application that overcome 35 USC 101 in terms of describing how the system determines, assigns, associates, and presents the information regarding the marketing claim information that is not present. There are specific determination steps in terms of using fuzzy logic and how the system uses the inputs of the parsed and associated attribute information. The claimed invention describes a practical application through additional elements that are beyond merely describing an abstract idea and therefore overcome 35 USC 101.
The closest USPGPUB/PAT prior art is Silverman et al [2013/0290852] that describes a nutrition label information system that provides the user with attribute information regarding allergen information. Silverman provides an additional interface presentation to the user, however, Silverman does not specifically teach the determination and association with base attributes with additional attributes alongside providing a determined presentation of 
The closest NPL is David Bloom “Hershey’s SmartLabel and the Potential Danger for Consumers with Food Allergies” (2016) which describes a nutrition label Smartlabel that ascribes to providing additional nutritional information that is based on the scanned QR code that is provided on the food product. The NPL merely describes providing additional nutritional information, but does not teach elements regarding determining and associating attributes and using the attributes to determine a marketing information aspect. The claimed invention is novel and nonobvious over the closest NPL prior art of record. 
The claimed invention describes through the combination of elements regarding the association and determination of attributes and determining using the attributes for marketing and other presentation elements through the interface are novel and nonobvious features that are allowable over the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Bloom, David, “Hershey’s Smartlabel and the Potential Danger for Consumers with Food Allergies”, Snacksafely.com, March 22, 2016, accessed June 11, 2020, https://snacksafely.com/2016/03/hersheys-smartlabel-and-the-potential-danger-for-consumers-with-food-allergies/ 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689